IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                  Assigned on Briefs January, 23, 2001
      STATE OF TENNESSEE v. CHRISTOPHER JOSEPH JOHNSON

                       Appeal from the Criminal Court for Knox County
                             No. 66878    Ray L. Jenkins, Judge



                                  No. E2000-00300-CCA-R3-CD
                                       February 23, 2001

The defendant appeals the trial court’s dismissal of his motions seeking relief from the collection
of litigation taxes and trial court costs. Because we have no jurisdiction to entertain a Rule 3 appeal,
we dismiss the appeal.

                              Tenn. R. App. P. 3; Appeal Dismissed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
NORMA MCGEE OGLE , JJ., joined.

Christopher Joseph Johnson, Pro Se.

Paul G. Summers, Attorney General & Reporter; R. Stephen Jobe, Assistant Attorney General;
Randall E. Nichols, District Attorney General, for the Appellee, State of Tennessee.


                                              OPINION


                The defendant, Christopher Joseph Johnson, appeals pursuant to Tennessee Rule of
Appellate Procedure 3 the Knox County Criminal Court’s denial of the defendant’s motion to tax
the state with his trial court costs and his motion to suspend the collection via levy upon his prison
inmate trust fund account of trial court “fees, and costs and taxes.” The fees, costs and taxes at issue
arose from the criminal proceedings in the trial court in which the defendant pleaded guilty to
aggravated sexual battery and statutory rape on August 23, 1999. He received a plea-bargained
effective sentence of eight years in the Department of Correction. On December 9, 1999, the
defendant filed the motion to tax the state with trial court costs and a “notice of exemption” whereby
he claimed a statutory personal property exemption so as to allow $4,000 “to pass through his inmate
trust fund account prior to any attempt being made to collect by writ of execution.” On December
29, 1999, he filed the motion to suspend collection of fees, costs and taxes. On January 10, 2000,
the trial court denied the motion. It indicated that it lacked jurisdiction to entertain the motions
because they were filed after the conviction judgments became final. The defendant filed a Rule 3
notice of appeal on February 8, 2000. See Tenn. R. App. P. 3(b). Because we conclude that Rule
3 avails the defendant no right to appeal the trial court’s actions, we dismiss the appeal.

                 The circumstances in which a criminal defendant has a right to appeal to this court
the actions of a trial court are enumerated in Tennessee Rule of Appellate Procedure 3(b). He or she
may appeal from a judgment of conviction, from an order denying or revoking probation, or from
a final judgment in a criminal contempt, habeas corpus, extradition, or post-conviction proceeding.
See Tenn. R. App. P. 3(b). The rule does not encompass an appeal of the denial of motions of the
type at issue in the present case. Thus, even if we were to agree that the trial court erred in its
determination that it lacked jurisdiction over the proceeding, see Tenn. Code Ann. § 40-25-134
(1997); Shawn White v. State, No. E2000-01194-CCA-OT-CD (Tenn. Crim. App., Knoxville, July
12, 2000) (order denying motions filed in Court of Criminal Appeals), this court lacks appellate
jurisdiction to hear this matter. See State v. Charles J. Smigelski, No. E2000-00533-CCA-R3-CD
(Tenn. Crim. App., Knoxville, Feb. 2, 2001).

               Accordingly, we hold that we lack jurisdiction to undertake appellate review, and we
dismiss the appeal.



                                                      ___________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE




                                                -2-